     Case 2:18-cv-00313-KJM-KJN Document 50 Filed 08/21/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DANIEL ARZAGA,                                   No. 2:18-cv-0313 KJM KJN P
12                      Plaintiff,
13          v.                                        ORDER
14   E. SANTIAGO, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. Defendants D. Gisler (sued as “Donna”),

18   and S. Pak have filed an answer. (ECF No. 33.) Service of process on defendants Santiago,

19   Haluik, and Victoriano has been returned unexecuted. On August 11, 2020, plaintiff submitted

20   three USM-285 forms to again attempt service on these defendants. For all three defendants,

21   plaintiff listed their addresses as California Health Care Facility (“CHCF”), Stockton. In the

22   special instruction section, plaintiff wrote: “The Defendant was employed by CDCR at Stockton

23   and part of the State Prison Union … therefore, CDCR has defendant[s’] prior residential info,

24   next of kin, insurance info. and any forwarding addresses. It is imperative this defendant be

25   served.” For defendant Santiago, plaintiff added “aka (E.) Gilser, reside[s] @ Lodi, Calif.” (ECF

26   No. 49.)

27          However, service of process on these defendants was previously attempted at the

28   California Health Care Facility. (ECF No. 22.) The U.S. Marshal’s form reflects that the CDCR
                                                      1
     Case 2:18-cv-00313-KJM-KJN Document 50 Filed 08/21/20 Page 2 of 4

 1   Litigation Coordinator advised that none of these three defendants are CDCR employees, so the

 2   CDCR was not willing to accept service for them, and they were “unable to provide further

 3   information.” (ECF No. 22.) Subsequently, plaintiff attempted service of process on these

 4   defendants at San Joaquin General Hospital, but service was returned unexecuted for each of

 5   them. (ECF No. 40 (“Haluik not an employee of San Joaquin General Hospital”; “B. Victoriano

 6   not an employee of San Joaquin General Hospital”); ECF No. 41 (No one with the name E.

 7   Santiago works at that hospital).)

 8            Plaintiff’s recent filing asks to have the U.S. Marshal attempt service of process at the

 9   CHCF, despite the record reflecting that the U.S. Marshal previously attempted such service and

10   was informed that none of these defendants are CDCR employees and that no further information

11   could be provided. In light of this record, the court will not order the U.S. Marshal to re-attempt

12   service of process at the same address where service was previously returned unexecuted.

13   Instead, as plaintiff has been informed before, plaintiff must provide additional information to

14   serve these defendants. (ECF No. 47 at 1-2.) Plaintiff shall promptly seek such information

15   through discovery,1 the California Public Records Act, Calif. Gov’t. Code § 6250, et seq., or other

16   means available to plaintiff.

17            Rule 4(m) of the Federal Rules of Civil Procedure provides that if a defendant is not

18   served within 90 days after the complaint is filed, the court must dismiss the action without

19   prejudice against the defendant or order that service be made within a specified time. Fed. R.

20   Civ. P. 4(m). In light of plaintiff’s difficulties in serving these three defendants, the court extends
21   plaintiff’s time for service of process for 90 days from the date of this order. That said, plaintiff

22   is directed to forthwith take steps to discover the addresses of defendants Santiago, Haluik, and

23   Victoriano.2

24
     1
         The court issued its discovery and scheduling order on July 2, 2020. (ECF No. 48.)
25
     2
26     Plaintiff should take steps to ensure that these three defendants are accurately named. On his
     USM-285 form for defendant Santiago, plaintiff wrote, “aka (E.) Gilser.” Plaintiff may be able to
27   ascertain the defendants’ true names by reviewing plaintiff’s medical or mental health records. In
     addition, plaintiff must provide a street address, not just the city, i.e. Lodi, in order for the U.S.
28   Marshal to serve process.
                                                        2
     Case 2:18-cv-00313-KJM-KJN Document 50 Filed 08/21/20 Page 3 of 4

 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. The Clerk of the Court is directed to send to plaintiff three USM-285 forms, along with

 3   an instruction sheet; and

 4             2. Within ninety days from the date of this order, plaintiff shall complete and submit the

 5   attached Notice of Submission of Documents to the court, with the following documents one

 6   completed USM-285 form for each defendant.

 7   Dated: August 21, 2020

 8

 9

10
     /arza03131.eot.4m
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
     Case 2:18-cv-00313-KJM-KJN Document 50 Filed 08/21/20 Page 4 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DANIEL ARZAGA,                                   No. 2:18-cv-0313 KJM KJN P
12                       Plaintiff,
13            v.                                      NOTICE OF SUBMISSION OF
                                                      DOCUMENTS
14   E. SANTIAGO, et al.,
15
                         Defendants.
16

17
              Plaintiff hereby submits the following documents in compliance with the court's order
18
     filed _____________________ :
19

20
              __3__          completed USM-285 forms3
21
     DATED:
22

23

24                                                        ________________________________
                                                          Plaintiff
25

26
27

28   3
         Plaintiff previously provided complaint forms and summons.
                                                       4
